      Case 2:17-cr-01075-DGC Document 167 Filed 02/27/19 Page 1 of 3



 1   ELIZABETH A. STRANGE
     First Assistant United States Attorney
 2   District of Arizona
     ABBIE BROUGHTON MARSH
 3   California State Bar No. 226680
     Assistant U.S. Attorney
 4   Two Renaissance Square
     40 N. Central Ave., Suite 1800
 5   Phoenix, Arizona 85004
     Telephone: 602-514-7500
 6   Email: abbie.broughton.marsh@usdoj.gov
     Attorney for Plaintiff
 7
 8                        IN THE UNITED STATES DISTRICT COURT
 9                             FOR THE DISTRICT OF ARIZONA
10
     United States of America,                              CR- 17-01075-02-PHX-DGC
11
                           Plaintiff,
12                                                      GOVERNMENT’S SENTENCING
              vs.                                            MEMORANDUM
13
14   2. Arthur DeAngelo Fayne,
15                         Defendant.
16
17          The United States agrees with the calculations in the Presentence Investigation
18   Report for defendant Fayne. (Doc. 166.) The Probation Office recommends that the Court
19   sentence defendant to 27 months’ imprisonment followed by three years of supervised
20   release. The United States agrees with that recommendation. Defendant Fayne was
21   involved in the distribution of marijuana and laundering the proceeds of the sale of
22   narcotics. Defendant Fayne, while not the primary leader in this conspiracy, was a manager
23   or supervisor. He arranged travel to Arizona to obtain marijuana and mailed it to Ohio to
24   facilitate distribution there. He used another individual to make wire transfers from Ohio
25   for payment for the drugs. Based on his role in the offense, his lack of prior criminal
26   history, and his successful performance on pretrial release, the United States agrees that a
27   term at the low end of the applicable guideline range is an adequate sentence to deter future
28   criminal conduct and meet the goals of 18 U.S.C. 3553.
      Case 2:17-cr-01075-DGC Document 167 Filed 02/27/19 Page 2 of 3




 1         For the foregoing reasons, the United States respectfully requests a sentence of 27
 2   months’ imprisonment followed by a three year term of supervised release.
 3         Respectfully submitted this 27th day of February, 2019.
 4                                           ELIZABETH A. STRANGE
 5                                           Acting United States Attorney
                                             District of Arizona
 6
                                              S/ Abbie Broughton Marsh
 7                                           ABBIE BROUGHTON MARSH
 8                                           Assistant U.S. Attorney

 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                              -2-
      Case 2:17-cr-01075-DGC Document 167 Filed 02/27/19 Page 3 of 3




 1
                                 CERTIFICATE OF SERVICE
 2
           I hereby certify that on this 27th day of February 2019, I electronically transmitted
 3
     the attached document to the Clerk’s Office using the CM/ECF System for filing and
 4
     transmittal of a Notice of Electronic Filing to the following CM/ECF registrants:
 5
 6
           David Dudley
 7
 8   By:   S/ Abbie Broughton Marsh
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -3-
